Citation Nr: 0608573	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  04-18 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Eligibility to Department of Veterans Affairs dependency and 
indemnity compensation.


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The appellant's spouse has no verified period of active 
service with the U. S. Armed Forces.  The appellant is the 
surviving spouse of the alleged veteran.

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2003 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Republic of the Philippines.  In this decision, the RO 
determined that the appellant was not eligible for VA 
dependency and indemnity compensation (DIC) as her spouse did 
not have verified active service with the U. S. Armed Forces.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The appellant has alleged that her spouse had recognized 
active service with the 
U. S. Armed Forces as a guerilla fighting Japanese occupation 
forces in the Philippines during World War II.  VA sought 
verification of the spouse's active service through the 
appropriate service department in May 1976.  The veteran's 
name was indicated to be "Benito G. Tongol," his service 
number was "022 031," and his date of birth was "1-12-12."  
His dates of active service were noted to be from December 2, 
1941 to June 30, 1946.  The service department responded that 
this individual did not have recognized guerilla service with 
the U. S. Armed Forces.

However, alternative spellings of the spouse's name have been 
noted on other documents, to include his certificate of 
death.  These include "Benito Gonzales Tongol" and "Benito 
N. Tongol."  Alternative dates of birth include "1-12-16" 
and "12-1-16."  It does not appear that VA has attempted to 
verify the spouse's active service using this alternative 
information.  

It appears that the spouse's original VA claims file is 
missing.  The RO has attempted to reconstruct this file.  A 
Federal Records Center in Seattle, Washington in July 2003 
informed VA that the spouse's file was missing and neither 
records, information, nor charge cards could be retrieved.  
It does not appear that the appellant has been informed of 
these missing records in the possession of the Federal 
Government.  It does not appear that the Agency of Original 
Jurisdiction (AOJ) concluded that these records do not exist, 
or that further development would be futile.  Such a 
determination must be made on the record and associated with 
the claims file.  See 38 U.S.C.A. § 5103A(b) (West 2002); 
38 C.F.R. § 3.159(c)(2) (2005).  In addition, the appellant 
should be informed of the missing records and requested to 
submit copies of this evidence in her possession.  Such 
notification must be in compliance with the provisions of 
38 C.F.R. § 3.159(e) (2005).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate U.S. 
Government agencies/offices and request 
that the veteran's active service with 
the U. S. Armed Forces be verified.  In 
this request, the alternative spellings 
of the veteran's name ("Benito Gonzales 
Tongol" & "Benito N. Tongol") and 
alternative birth dates ("1-12-16" & 
"12-1-16.") should be submitted for 
verification.  All responses and evidence 
received must be associated with the 
claims file.  

2.  The AOJ should make a determination 
whether records no longer exist, or that 
further development of this evidence would 
be futile.  Such a determination must be 
made for the record and associated with the 
claims file.  The AOJ should notify the 
appellant of the missing records and 
request that she submit any copies of this 
evidence in her possession to VA.  This 
notification should be in compliance with 
the requirements of 38 C.F.R. § 3.159(e).

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until notified by the RO.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

 
 
 
 

